UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4031
SEBASTIAN A. PRYOR,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-01-149)

                      Submitted: May 29, 2002

                      Decided: June 20, 2002

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Steven D. Goodwin, GOODWIN, SUTTON & DUVALL, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney, Ste-
phen W. Miller, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. PRYOR
                              OPINION

PER CURIAM:

   Following a jury trial, Sebastian A. Pryor was convicted on one
count of possession with intent to distribute five grams or more of
cocaine base "crack," in violation of 21 U.S.C.A. § 841 (West 1999
& Supp. 2001) (Count One), one count of possession of crack, in vio-
lation of 21 U.S.C.A. § 844 (West 1999) (Count Two), one count of
possession of a firearm in furtherance of a drug trafficking crime, in
violation of 18 U.S.C.A. § 924(c) (West 2000) (Count Three), and
two counts of possession of a firearm by a convicted felon, in viola-
tion of 18 U.S.C.A. § 922(g)(1) (West 2000) (Counts Four and Five).
The court merged Counts One and Two and sentenced Pryor to 151
months in prison on these counts, and a concurrent 120 months on
Count Four. The court sentenced Pryor to a consecutive 60 months in
prison on Count Three and dismissed Count Five. Pryor timely
appealed.

   Pryor contends that the district court erred by denying his motion
to suppress the evidence seized when he was stopped and ultimately
arrested. First, he argues that the traffic stop was pretextual. However,
if a traffic stop is objectively justified by a violation of the traffic
laws, which Pryor does not dispute in this case, the officer’s motive,
whether pretextual or not, will not render the stop illegal. United
States v. Hassan El, 5 F.3d 726, 729-31 (4th Cir. 1993). Moreover,
even if the traffic stop had not been objectively reasonable, we find
that the police officer had a reasonable, articulable suspicion that
Pryor was engaged in criminal activity and was justified in conduct-
ing an investigatory stop. Illinois v. Wardlow, 528 U.S. 119, 123
(2000). The officer observed Pryor at night in a high crime area. Id.
at 124 (fact that stop occurred in high crime area relevant consider-
ation in investigatory stop analysis). Second, the officer observed
Pryor sitting in his van speaking to someone outside the van and the
two men behaved suspiciously when they saw the policeman, first
freezing, and then quickly going their separate ways. Cf. United
States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993) (evasive behavior
relevant consideration in investigatory stop analysis). Pryor behaved
bizarrely as he drove away, leaning into the passenger side of his van,
taking both hands off the steering wheel, putting one hand toward the
                       UNITED STATES v. PRYOR                         3
roof of the car, and reaching out the window with the other. Under
these circumstances, we find that the officer had a reasonable, articul-
able suspicion that Pryor was involved in illegal activity.

   Pryor argues that the district court erred by denying his motion to
suppress because the police officer violated his rights by ordering him
to empty his pockets, conducting a pat-down search, and then search-
ing his van. All of these claims are meritless. Even if the officer
improperly ordered Pryor to empty his pockets, nothing incriminating
was recovered, so any error was harmless. Based on Pryor’s suspi-
cious behavior prior to the stop and the fact that he was more nervous
than usual for someone stopped for a traffic violation, the officer was
justified in conducting a pat-down search. Terry v. Ohio, 392 U.S. 1,
30 (1968). When Pryor advised the officer that he was wearing a
bullet-proof vest, which in the officer’s experience indicated that
Pryor was carrying a firearm, we find that the officer was justified in
extending his search for weapons to the passenger area of Pryor’s van.
Michigan v. Long, 463 U.S. 1032, 1049 (1983).

   Finally, Pryor claims that the evidence was insufficient to support
his convictions because there was no evidence that he knew about the
drugs or firearms found in his van. We disagree. Pryor was seen at
night engaged in activity consistent with drug dealing in an area
known for drug trafficking. After spotting the police officer, Pryor
acted suspiciously and, when stopped for a traffic violation, appeared
excessively nervous. Furthermore, he was wearing a bullet-proof vest
and a had large sum of cash on his person. In light of this evidence,
we find that the jury reasonably could infer that Pryor knowingly pos-
sessed the drugs with intent to distribute them and knowingly pos-
sessed the firearms in furtherance of his drug trafficking activities.

   For these reasons, we affirm Pryor’s convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED